Citation Nr: 0946064	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  09-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for pleural 
calcifications. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran had active service from October 1950 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which granted service connection for the 
disabilities at issue and assigned initial noncompensable 
disability evaluations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level III hearing 
in each ear. 

2.  The Veteran's Forced Vital Capacity is 100 percent of 
predicted, and his Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 89 
percent of predicted.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

2.  The criteria for an initial compensable rating for 
pleural calcifications have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice by RO letter dated in 
September 2007.  In the VCAA letter he was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of an NOD with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3) 
(2009). 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran declined the opportunity to testify in support of 
his claims.  The RO has obtained the Veteran's service 
treatment records, VA treatment records, and private clinical 
records. 

The Veteran was afforded VA examinations which are sufficient 
for rating purposes.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

General Rating Principles

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Bilateral Hearing Loss

Bilateral hearing loss is currently rated zero percent 
disabling under Diagnostic Code 6100.  

On VA audiology examination in January 2008 the Veteran's the 
pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 35, 65, 65, and 70 decibels, 
respectively, with average decibel loss rounded to 59.  Pure 
tone thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 30, 55, 55, and 55 decibels, respectively, with an 
average decibel loss rounded to 49.  Speech recognition or 
discrimination was 84 percent in the right ear and 80 in the 
left ear. 



Analysis

In evaluating service-connected hearing impairment, a 
disability rating is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of III for the 
right ear as the average decibel loss of 59 is in the range 
between 58 to 65 average pure tone decibel hearing loss and 
the speech discrimination score of 84 percent is in the range 
between of 84 and 90 percent of speech discrimination.  

The numerical designation for the left ear is also III as the 
average decibel loss of 49 is in the range between 42 to 49 
average pure tone decibel hearing loss and the speech 
discrimination score of 80 percent is in the range between of 
76 and 82 percent of speech discrimination.  

Entering the numeral designations of III and III to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  For this reason, the preponderance of the 
evidence is against the claim for a compensable rating for 
bilateral hearing loss. 38 U.S.C.A. § 5107(b).

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more; and the puretone threshold were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. 
§ 4.86.  

"The Secretary [of VA], in an internal guidance document, 
recently reaffirmed the need for VA audiologists to describe 
the effect of a hearing disability on a claimant's 
occupational functioning and daily activities."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted 
makes sense, particularly in the context of the 
extraschedular rating provision.  38 C.F.R. § 3.321(b).  
Unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, the audiologist who conducted the January 2008 VA 
examination elicited from the Veteran information concerning 
difficulties from hearing loss.  It was noted that the 
Veteran had privately purchased hearing aids eight (8) years 
earlier.  After service he had worked as a kitchen designer 
in sales.  Also, the Veteran reported in an October 2007 
statement that he had worked at that job for 23 years and had 
then been self-employed in residential construction but had 
now been retired for fifteen (15) years.  Thus, there is no 
impact upon his occupational activities.  The Veteran has not 
otherwise described any adverse impact upon his daily 
activities, although the fact that he has had to use hearing 
aids indicates that there has most likely been at least some 
minimal adverse impact.  This is sufficient to comply with 
the applicable VA policies.  See Martinak, Id. 

Accordingly, the criteria for an initial compensable 
disability rating for bilateral hearing loss are not met.  

Pleural Calcifications

The Veteran's pleural calcifications, due to asbestos 
exposure, is currently rated zero percent disabling under 
Diagnostic Code 6833.  

A February 2007 statement from Dr. K shows that the Veteran 
had the onset of pneumonia in January 2007.  In January 2007, 
600 milliliters of fluid was removed from the Veteran's 
chest. 

Private clinical records from Dr. Y show that a pulmonary 
function test in June 2007 revealed that, prior to the 
administration of bronchodilators, the Veteran's Forced Vital 
Capacity was 42 percent of predicted, and is Diffusion 
Capacity of the Lung for Carbon Monoxide was 85 percent of 
predicted.  

On VA pulmonary examination in January 2008 the Veteran 
complained of having had a generally nonproductive cough 
since September 2007, but rarely productive of light yellow 
sputum.  Private physicians had told him, after evaluations, 
that he had the residuals of exposure to asbestos.  His cough 
was mostly at night when lying down.  He had been sleeping on 
two pillows since September 2007, which diminished the 
frequency of his coughing.  He denied having hemoptysis or 
anorexia.  He had had severe exertional dyspnea since 
September 2007.  Bilateral lower extremity edema had been 
treated with Lasix in May 2007.  He denied a history of 
asthmatic events.  A January 2007 CT scan had found right-
sided pleural effusion.  He had had two thoracenteses for 
treatment of this effusion, in January 2007, after a CT scan, 
and again in May 2007.  Each thoracentesis drained between 
1500 and 2000 milliliters of fluid.  After the last 
thoracentesis, he had been prescribed Lasix but was no longer 
having edema of the lower extremities.  He denied having 
periods of incapacitation but acknowledged having chronic and 
severe exertional dyspnea, which limited his ability to 
maintain any heavy exertion.  He reported being completely 
independent in his personal activities of daily living and 
was able to drive without difficulty.  He could carry two 
bags of groceries a short distance, but was only able to 
shovel snow in a small spot.  He could perform light 
housework but was unable to perform any heavy outdoor 
activity.  He could walk slowly, approximately one block, and 
was able to walk up one flight of stairs without significant 
difficulty.  

On physical examination it was noted that the Veteran 
ambulated with a slow and deliberate gait, with shortness of 
breath.  There were bi-basilar faint, dry rales without 
wheezing or rhonchi.  There was no kyphoscoliosis or pectus 
excavatum.  

It was reported that a June 2007 pulmonary function test 
performed at the Central Vermont Hospital had concluded that 
the Veteran had mild airway obstruction.  There was a diffuse 
defect and reduced lung volume which suggested an early 
parenchymal process.  A clinical trail of bronchodilators 
might be useful in view of the airway obstruction.  It was 
also noted that a January 2007 CT scan of the lungs revealed 
a moderate sized right pleural effusion and a small left 
pleural effusion.  There were scattered calcifications 
consistent with prior infections, e.g., tuberculosis, 
histoplasmosis, or pneumoconiosis such as asbestos or 
silicosis.  There were prominent enlarge nodes in the 
subcarinal region of the mediastinum, one of which contained 
calcium.  Compared with a chest X-ray earlier in January 
2007, there had been a significant increase in the amount of 
pleural fluid on the right.  The impressions had been (1) 
moderate sized right pleural effusion of uncertain etiology; 
(2) bilateral pleural calcifications consistent with prior 
infection or occupational exposure, as noted above; and (3) 
mediastinal lymphadenopathy, possibly related to prior 
granulomatous infection.  

The relevant diagnosis was pleural calcifications consistent 
with a history of asbestos exposure.  

On VA pulmonary examination in June 2008 the claim file was 
reviewed.  It was noted that the Veteran had had right 
pleural effusion from December 2006 to mid 2007.  He 
complained of continued shortness of breath on exertion which 
was unchanged since his January 2008 VA examination.  He 
acknowledged coughing mostly in the morning, six times during 
the night, and occasionally during the day.  He had scant 
white sputum without hemoptysis.  There was no anorexia.  He 
could walk up one flight of stairs without significant 
difficulty.  He could walk up two flights, but had to stop 
and catch his breath for about a minute.  He could walk 
gradually up a hill but was most limited due poor circulation 
in his legs.  He could walk about a quarter mile at a slow 
but steady pace.  He denied having orthopnea, paroxysmal 
nocturnal dyspnea, and asthmatic attacks of breathing 
problems at night.  He was not taking anything in particular 
for his breathing problems but took Furosemide, 40 mgs. q 
A.M. to reduce some fluid.  He denied having any side effects 
from that medication.  The medication did minimize his lower 
extremity edema but did not appear to affect his breathing to 
any extent.  He denied having any episodes of incapacitation.  

On physical examination the Veteran ambulated around the 
clinic without visible signs of shortness of breath or 
difficulty.  His lung sounds were decreased, audibly, in all 
fields with faint, dry rales at both lung bases without 
wheezing or rhonchi.  There was no jugular venous distension 
of the neck veins.  There was a trace of edema in the lower 
extremities, with mild varicose veins.  It was noted that a 
June 2007 echocardiogram had found moderate to severe 
pulmonary hypertension.  

The diagnoses were asbestosis and right pleural effusion 
secondary to pneumonia, now minimal.  There were no other 
respiratory conditions affecting his breathing with the 
exception of his asbestosis and his obesity.  With audible 
lung sounds in all fields, it was as likely as not that the 
pleural effusion was either minimal or had resolved.  

On VA pulmonary function testing in June 2008 the Veteran's 
Forced Vital Capacity was normal and 100 percent of 
predicted.  His Diffusion Capacity of the Lung for Carbon 
Monoxide was normal at 89 percent of predicted.  

Analysis

Residuals of asbestos are evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2009), which provides for rating that 
disability under a General Rating Formula for Interstitial 
Lung Disease.  Under that General Rating Formula a 10 percent 
rating is warranted when there is a Forced Vital Capacity 
(FVC) of 75 to 80 percent of predicted, or; the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66 to 80 percent of predicted.  

The pulmonary function test in conjunction with the June 2008 
VA pulmonary examination found that the Veteran's FVC was 
normal, at 100 percent of predicted.  Also, his DLCO was 
normal, at 89 percent of predicted. 

While the private pulmonary function testing in June 2007 
revealed a Forced Vital Capacity that was 42 percent of 
predicted, this was during an episode of nonservice-connected 
pneumonia.  The more recent pulmonary function testing in 
June 2008, after the resolution of the pneumonia, shows that 
the Veteran's FVC and DLCO are essentially normal and the 
pulmonary function testing at that time did not yield results 
which warrant a compensable disability rating.  

Accordingly, the criteria for an initial compensable 
disability rating for pleural effusions are not met.  


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance but not from considering whether the case 
should be referred for that purpose and must do so if the 
schedular rating criteria are inadequate and the issue is 
either raised by the claimant or reasonably raised by the 
evidence.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008) 
(citing Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008); 
aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009)).  The 
inadequacy of the schedular criteria is a threshold 
determination, without which further extraschedular 
consideration is not required.  This requires a comparison of 
the level of disability and symptomatology with the schedular 
rating.  If the latter reasonably describe the disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule and the assigned 
schedular rating is adequate.  If not, secondly, it must be 
determined whether the disability picture exhibits other 
related factors, an exceptional or unusual disability picture 
with related factors as marked interference with employment 
(but not marked interference obtaining or retaining 
employment) or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008)) 
(citing VAOPGCPREC 6-96); aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009). 

In this case, the disability pictures are not shown to be 
incapable of accurate evaluation with the use of the 
schedular rating criteria.  Also, the disabilities at issue 
are not so exceptional or unusual as to render impractical 
the application of the regular schedular criteria.  The 
Veteran has not been hospitalized on account of the service-
connected disorders and they have not caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  For this reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating. 






ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 

An initial compensable rating for pleural calcifications is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


